Citation Nr: 0722700	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychological disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk  


INTRODUCTION

The veteran had honorable military service from August 1966 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  By an unappealed decision dated in September 1992, the RO 
denied the veteran's claim to reopen for service connection 
for post-traumatic stress disorder (PTSD) on the basis that 
there was no evidence to show that the veteran incurred PTSD 
during service.    

3.  Evidence received subsequent to the September 1992 
decision is duplicative, cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

1.  The September 1992 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1991).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a 
psychological disorder is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In November 2004 correspondence, the RO apprised the veteran 
of the information and evidence necessary to reopen his 
previously disallowed claim of entitlement to service 
connection for a psychological disorder.  The VCAA notice 
advised the veteran that he must submit new and material 
evidence in order for the VA to reopen his claim.  New and 
material evidence was defined as evidence submitted for the 
first time which relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  The RO explained to the veteran 
that his claim was previously denied because a psychological 
disorder was not found to be connected to service and the 
evidence submitted should relate to that fact.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Moreover, the Board notes 
that the RO requested additional information from the veteran 
including the authorization of a VA Form 21-4142, 
Authorization and Consent to Release Information, in order 
for the VA to obtain medical records to support the veteran's 
claim.  The RO also requested the veteran to submit any 
evidence in his possession that was pertinent to his claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  

The Board recognizes that the November 2004 correspondence 
did not specifically advise the veteran of what the evidence 
must show to establish service connection for a psychological 
disorder.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  After a 
careful review of the correspondence, the Board determines 
that this omission is not prejudicial to the veteran.  The 
November 2004 correspondence notified the veteran that he was 
previously denied service connection for a psychological 
disorder on the basis that there was no evidence relating the 
veteran's disorder to service.  Thus, the RO's notification 
regarding what evidence was absent from the veteran's 
previous claim for service connection essentially shows what 
evidence would be necessary to substantiate a claim for 
service connection.    

The Board notes that the veteran was not specifically advised 
regarding the element of degree of disability in the November 
2004 VCAA correspondence.  However, the notice defect with 
respect to that element is deemed harmless error in this case 
because the veteran's claim is being denied for reasons 
explained below and, consequently, no disability rating will 
be assigned.  

The Board further acknowledges that the veteran was not 
specifically advised regarding the element of effective date 
in the November 2004 VCAA correspondence.  Nonetheless, the 
RO notified the veteran in its February 2005 decision that if 
evidence was received by November 18, 2005, VA would continue 
processing the claim; however, if evidence was received after 
November 18, 2005, it would be considered a new claim and 
that the veteran would not be able to receive benefits prior 
to the date of the new claim.  Furthermore, the notice defect 
with respect to that element is deemed harmless error in this 
case because the veteran's claim is being denied and, 
consequently, no effective date will be assigned.

Furthermore, the RO provided the veteran a copy of the 
February 2005 decision, the June 2005 Statement of the Case 
(SOC), and the September 2005 Supplemental Statement of the 
Case (SSOC), which cumulatively included a discussion of the 
pertinent laws and regulations, a summary of the evidence 
considered, and the basis for the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to its duty to assist, the Board notes the 
inclusion of the veteran's service medical records, VA 
clinical records dated from May 1973 to September 2005, VA 
examination report dated in April 1986, and the veteran's 
statements in the claims folder.  In addition, the Board 
notes that the veteran indicated in his June 2005 VA Form 9 
that he received treatment for a psychosis during the period 
of August 1969 to December 1970 at the VA medical center in 
Cleveland, Ohio.  The RO requested these treatment records; 
however, in an August 2005 letter, the VA medical center 
stated that there were no records available from August 1969 
to December 1970.  Lastly, the Board notes that the record 
shows that the veteran receives social security disability 
payments for a psychological disorder and the records are not 
apparent in the record.  However, neither the veteran nor his 
representative has indicated that these records contain 
information that would assist in reopening the veteran's 
claim for service connection.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.  Evidence

The RO denied the veteran's attempt to reopen a claim for 
service connection for post-traumatic stress disorder in a 
September 1992 letter.  The RO denied the veteran's claim to 
reopen because there was no evidence to show that the veteran 
incurred a post-traumatic stress condition during service.  
The RO notified the veteran of his procedural and appellate 
rights; however, the veteran did not appeal the decision and 
it became final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).  

The RO considered the following evidence prior to rendering 
its September 1992 decision denying the veteran's claim.  

The service personnel records and DD Form 214 confirm the 
veteran's service in Vietnam as a combat engineer, and his 
participation in the Vietnam Counter-Offensive Phase II.  The 
records further reveal that the veteran is the recipient of 
the Vietnam Service Medal, National Defense Service Medal, 
and Vietnam Campaign Medal.  

The service medical records are negative for any notations, 
documentation, or findings of any psychological problems.  
The separation examination report dated in July 1969 shows 
that the veteran's psychiatric health was clinically 
evaluated as normal.  The report does not contain any 
notations regarding any psychological problems.  

In a service report of medical history dated in July 1969, 
the veteran denied any nervous trouble, nightmares, 
depression or excessive worry.  However, the veteran noted 
that he hated people in some ways, did not like to study 
certain things or be enclosed in tight spaces, and sometimes 
did not feel like living.  

In May 1973, the veteran first filed a claim for service 
connection for a nervous condition and schizophrenia.  

VA clinical records dated in May 1973 are the first evidence 
of record showing psychiatric treatment.  The records show 
that the veteran was hospitalized from April 16, 1973 to May 
25, 1973 for treatment of schizophrenia.  The record does not 
contain any medical opinion as to the etiology of the 
veteran's schizophrenia nor did the veteran relate his 
schizophrenia to his time in service.   

In a July 1973 rating decision, the RO denied the veteran's 
service connection claim for a nervous condition and 
schizophrenia because there was no evidence of a psychiatric 
condition in service nor was there evidence of a psychosis 
within the one year presumptive period.  

In a November 1974 rating decision, the RO declined to reopen 
the veteran's service connection claim for a nervous 
condition because no new and material evidence had been 
submitted to warrant reconsideration of that issue.  

VA clinical records dated from August 1973 to June 1977 
document the veteran's ongoing treatment for schizophrenia.  
The records show that the veteran was hospitalized in 
multiple VA medical facilities from June 13, 1973 to August 
16, 1973; October 16, 1973 to December 21, 1973;  January 1, 
1975 to March 6, 1975; and May 24, 1977 to June 16, 1977 for 
psychiatric treatment.  The records further reveal consistent 
diagnoses of schizophrenia, paranoid type.  In addition, an 
August 1973 clinical record shows a diagnosis of a severe, 
alienated character disorder.  Nonetheless, the records do 
not contain any medical opinion as to the etiology of the 
veteran's schizophrenia or character disorder nor did the 
veteran relate his psychological problems to his time in 
service.   

In a November 1983 statement, the veteran described his time 
in service as part of a combat construction engineer group.  
The veteran indicated that he was under a great deal of 
pressure and that a majority of the time, he worked without 
taking any breaks.  He stated that he did not participate in 
combat; however, he participated in sniper attacks that 
occurred in his area.      


In April 1986, the veteran underwent a VA psychiatric 
examination.  The VA examiner noted that the veteran reported 
that following his separation from military service, he could 
not adjust to civilian life.  The VA examiner noted a 
diagnosis of schizophrenia, paranoid type, and untreated.  
The examiner noted that the veteran was not able to function 
at any level properly, mentally nor physically, without 
endangering himself and others.  The report does not contain 
any medical opinion as to the etiology of the veteran's 
schizophrenia nor did the veteran specifically relate his 
schizophrenia to his time in service.   

An August 1986 VA medical record reveals that the veteran 
discussed his service in Vietnam as a combat engineer, but 
that he was not exposed to combat.  The examiner noted a 
diagnosis of borderline personality disorder and 
schizophrenia.  The record does not contain any medical 
opinion as to the etiology of the veteran's schizophrenia or 
personality disorder nor did the veteran relate his 
psychological problems to his time in service.   

In a May 1986 rating decision, the RO denied the veteran's 
service connection claim for a nervous condition to include 
PTSD.  The RO denied the claim because there was no new 
factual basis to establish service connection for the 
previously denied schizophrenia.  Further, the RO noted that 
PTSD was not shown by the evidence of record.  

A VA clinical record dated in April 1987 reveals that the 
veteran was hospitalized from April 15, 1987 to April 22, 
1987 for psychiatric treatment.  The VA examiner noted a 
diagnosis of schizophrenia, paranoid type on Axis I, 
unspecified psychosocial stressors on Axis IV, the highest 
level of adaptive functioning was noted as poor on Axis V, 
and the level of current function was noted as moderately 
impaired on Axis VI.  The record does not contain any 
specific medical opinion as to the etiology of the veteran's 
schizophrenia nor did the veteran relate his schizophrenia to 
his time in service.       

In a hearing transcript dated in March 1988, the veteran 
claimed that he acquired PTSD during his service in Vietnam.  
The veteran explained that during service he dealt with 
various pressures such as harassment from his peers, sniper 
attacks, and search and destroy missions.  He noted that he 
never saw anyone killed, but did participate in gun fights.  
The veteran further explained that he suffered psychological 
problems during service, but did not receive treatment during 
service.  He noted that he could not remember when he was 
first treated, but that he was first treated at Wade Park 
which is part of the Veteran's medical center in Cleveland, 
Ohio.  

In a June 1988 decision, the RO denied the veteran's service 
connection claim for PTSD because there was no evidence to 
show that the veteran incurred PTSD during service.  

The following evidence was associated with the claims folder 
subsequent to the September 1992 decision.  

VA clinical records dated from January 2001 to September 2005 
document the veteran's ongoing treatment for schizophrenia.  
VA clinical records dated in August 2005 show that the 
veteran was hospitalized from August 17, 2005 to August 22, 
2005 for schizophrenia.  In an August 17, 2005 record, the VA 
examiner noted that the veteran reported a long history of 
schizophrenia.  The examiner indicated that the veteran was 
clearly delusional, but did not appear to be a threat to 
himself or others.  The VA examiner noted a diagnosis of 
schizophrenia on Axis I.  In an August 19, 2005 record, a 
diagnosis of psychosis was noted on Axis I and mild stressors 
on Axis IV.  The records are negative for any medical opinion 
as to the etiology of the veteran's schizophrenia nor did the 
veteran relate his schizophrenia to his time in service.   


III.  Legal Criteria 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claim for entitlement 
to service connection was initiated in October 2004.  Thus, 
the revised definition of "new and material evidence" is 
applicable to his claim.  


IV.  Analysis

As discussed above, the evidence of record reveals that the 
veteran's original claim for service connection for a 
psychological disorder was denied by the RO in July 1973 on 
the basis that the evidence did not show that the veteran had 
psychiatric problems during service or within one year after 
separation from service.  Additionally, the veteran has made 
several attempts to reopen his claim for service connection 
for a psychological disorder, and the last denial was in 
September 1992.  

Subsequent to the September 1992 denial, the veteran 
requested to reopen his claim in October 2004 and submitted 
VA clinical records dated from January 2001 to September 
2005.  The clinical records are new because they were not 
previously considered by the RO in the September 1992 
decision.  However, the Board finds that they are not 
material evidence because they neither relate to an 
unestablished fact nor present a reasonable possibility of 
substantiating the veteran's claim.  Specifically, the 
records do not contain any medical opinion relating the 
veteran's schizophrenia to service, evidence of schizophrenia 
in service, or evidence of a psychosis to a compensable 
degree within 1 year of service.  Further, they do not 
contain any diagnosis of PTSD.  








Based on the foregoing, the Board finds that new and material 
evidence has not been submitted and the claim is not 
reopened.  


ORDER

New and material evidence has not been submitted and, 
therefore, the claim of entitlement to service connection for 
a psychological disorder is not reopened.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


